NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1385
                                   ________________

                                    CHUN YAO LIN,
                                           Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA


          Petition for Review of an Order of the Board of Immigration Appeals
                              (Agency No. A200-174-211)
                     Immigration Judge: Honorable Steven A. Morley
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 27, 2018
                                   ______________


           Before: SMITH, Chief Judge, McKEE, RESTREPO, Circuit Judges

                                 (Filed: August 20, 2019)
                                      ____________

                                        OPINION
                                      ____________





 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Chun Yao Lin petitions for review of the BIA’s dismissal of his appeal of the IJ’s

decision denying his applications for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”). For the reasons that follow, we will deny the

petition for review.

       The Attorney General may grant asylum to a refugee who can show that he is

unable or unwilling to return to his country because of a “well-founded fear of

persecution on account of race, religion, nationality, membership in a particular social

group, or political opinion.”1 To establish such a fear, the refugee must demonstrate both

a subjective, genuine fear of persecution and, “objectively, that ‘a reasonable person in

the alien’s circumstances would fear persecution if returned to the country in question.’”2

To satisfy the objective prong, the refugee “must show she would be individually singled

out for persecution or demonstrate that ‘there is a pattern or practice in his or her country

of nationality . . . of persecution of a group of persons similarly situated to the applicant

on account of[,]’” inter alia, “religion.”3




1
  Lie v. Ashcroft, 396 F.3d 530, 534–35 (3d Cir. 2005) (quoting 8 U.S.C. §
1101(a)(42)(A)).
2
  Id. at 536 (quoting Zubeda v. Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003)).
3
  Id. (quoting 8 C.F.R. § 208.13(b)(2)(iii)(A)).
                                               2
       The standard for withholding of removal is similar to, but higher than, the standard

for asylum.4 Accordingly, any petitioner who fails to satisfy the standard for asylum

necessarily cannot meet the standard for withholding of removal.5

       Finally, an applicant who seeks to remain in the United States under the CAT must

establish that “it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.”6 Torture is defined as

              [A]ny act by which severe pain or suffering, whether physical
              or mental, is intentionally inflicted on a person for such
              purposes as obtaining from him or her or a third person
              information or a confession, punishing him or her for an act
              he or she or a third person has committed or is suspected of
              having committed, or intimidating or coercing him or her or a
              third person, or for any reason based on discrimination of any
              kind, when such pain or suffering is inflicted by or at the
              instigation of or with the consent or acquiescence of a public
              official or other person acting in an official capacity.7

       After reviewing this record, we are satisfied that the BIA’s denial of the petition

for relief is supported by substantial evidence.8 Petitioner has not established that he




4
  Shardar v. Ashcroft, 382 F.3d 318, 324 (3d Cir. 2004) (quoting Lukwago v. Ashcroft,
329 F.3d 157, 182 (3d Cir. 2003)).
5
  Id. (quoting Lukwago, 329 F.3d at 182).
6
  Id. at 325 (quoting Sevoian v. Ashcroft, 290 F.3d 166, 172 (3d Cir. 2002)).
7
  8 C.F.R. § 1208.18(a)(1).
8
  See Shardar, 382 F.3d at 323 (“Whether a petitioner has demonstrated past persecution
or a well-founded fear of future persecution is a factual question that is reviewed by this
Court under a substantial evidence standard, and will be upheld to the extent it is
supported by reasonable, substantial and probative evidence on the record considered as a
whole.” (internal quotations and citation omitted)). The scope of review under the
substantial evidence standard is narrow, and we will not disturb the conclusions of the
BIA “unless the evidence not only supports a contrary conclusion, but compels it.” Id.
(quoting Abdille v. Ashcroft, 242 F.3d 477, 483–84 (3d Cir. 2001)).
                                              3
would be singled out for his Christian beliefs or that he would be subjected to a pattern or

practice of persecution. He could not identify a church he would attend in China, there

was no evidence in the record of persecution towards Christians in his home province,

and even the reports he relied upon indicate that membership in “unregistered” churches

is “tacitly approved of” in certain areas of the country.9 We also agree that Petitioner has

not demonstrated that he would proselytize when he returned to China as there is

insufficient proof of his proselytization efforts in the United States.10

          Accordingly, we conclude that Petitioner has not shown he identified evidence

compelling a conclusion that he will be subject to persecution or torture, and we will

therefore deny the petition for review of the BIA’s decision affirming the IJ’s denial of

relief.




9
 JA 244.
10
  Lin asserts that the BIA and IJ incorrectly discounted his testimony despite finding him
credible. We disagree. Although the IJ found that Lin was credible “in a general sense,”
JA 71, he also concluded that much of Lin’s testimony was not substantiated. See, e.g.,
JA 72–73.
                                               4